Exhibit 10.1

JOINDER AGREEMENT AND AMENDMENT TO

LOAN AGREEMENT AND LOAN DOCUMENTS

THIS JOINDER AGREEMENT AND AMENDMENT TO LOAN AGREEMENT AND LOAN DOCUMENTS (this
“Joinder”) is made as of this 3rd day of September, 2013 by BRE SELECT HOTELS
SOUTHEAST LLC, a Delaware limited liability company, having a principal place of
business at c/o Blackstone Real Estate Advisors VII L.P., 345 Park Avenue, New
York, New York 10154 (collectively, with its successors and assigns, the
“Joinder Party”) in favor of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF CGBAM COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2013-BREH (together with its successors and
assigns, “Lender”) and acknowledged and agreed as set forth below by BRE Select
Hotels Properties LLC, BRE Select Hotels Tuscaloosa LLC, BRE Select Hotels
Redmond LLC, BRE Select Hotels AZ LLC, and BRE Select Hotels Clearwater LLC,
each a Delaware limited liability company, and BRE Select Hotels TX L.P., BRE
Select Hotels NC L.P., each a Delaware limited partnership (together with their
successors and assigns, each, an “Individual Borrower” and, collectively,
“Borrower”), BRE Select Hotels Operating LLC, a Delaware limited liability
company (together with its successor and assigns, “Operating Lessee”),
Blackstone Real Estate Partners VII L.P., Blackstone Real Estate Partners
VII.TE.1 L.P., Blackstone Real Estate Partners VII.TE.2 L.P., Blackstone Real
Estate Partners VII.TE.3 L.P., Blackstone Real Estate Partners VII.TE.4 L.P.,
Blackstone Real Estate Partners VII.TE.5 L.P., Blackstone Real Estate Partners
VII.TE.6 L.P., Blackstone Real Estate Partners VII.TE.7 L.P., Blackstone Real
Estate Partners VII.TE.8 L.P., and Blackstone Real Estate Partners VII.F L.P.,
each a Delaware limited partnership (individually or collectively as the context
requires, “Guarantor”), and BRE Select Hotels Corp, a Delaware corporation
(“Indemnitor”).

RECITALS

A. Pursuant to that certain Loan Agreement dated as of May 14, 2013 (as the same
has been and may be amended, restated, replaced, or otherwise modified from time
to time, the “Loan Agreement”), by and among Borrower, Operating Lessee,
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation (“Citi”) and BANK
OF AMERICA, N.A., a national banking association, (“BOA” and together with Citi
and each of their successors and assigns, collectively, “Original Lender”),
Original Lender made a loan to Borrower in the original principal amount of
$600,000,000 as evidenced by (i) that certain Promissory Note A-1, dated May 14,
2013 made by Borrower in favor of Citi in the original principal amount of
$300,000,000.00 (as the same may be amended, restated, replaced or otherwise
modified from time to time, the “A-1 Note”), (ii) that certain Promissory Note
A-2, dated May 14, 2013 made by Borrower in favor of BOA in the original
principal amount of $300,000,000.00 (as the same may be amended, restated,
replaced or otherwise modified from time to time, the “A-2 Note”; together with
the A-1 Note, the “Notes”), (iii) those certain Fee and Leasehold Mortgage,
Assignment of Leases and Rents, Fixture Filing and Security Agreements more
specifically set forth on Schedule I attached hereto (as each may be amended,
restated, replaced or otherwise modified from time to time, collectively, the
“Security Agreements”) and (iv) the other Loan Documents (as such term is
defined in the Loan Agreement). Capitalized terms used in this Joinder and not
otherwise defined in this Joinder shall have the meaning ascribed to such terms
as set forth in the Loan Agreement.



--------------------------------------------------------------------------------

B. Lender is the current holder of the Loan and Wells Fargo, National
Association (“Servicer”) is the master servicer of the Loan and services the
Loan on behalf of Lender.

C. Borrower is the owner and holder of all of the Properties.

D. On the date hereof, BRE Select Hotels Properties LLC, an Individual Borrower,
intends to transfer and convey to Joinder Party, all of its right title and
interest in and to those certain Properties set forth on Exhibit A attached
hereto (the “Transferred Properties”) and Joinder Party intends to become a
borrower under the Loan (the “Transaction”).

E. The Transaction is a permitted transaction pursuant to the provisions of
Section 5.2.10(i) of the Loan Agreement provided certain conditions set forth
therein are satisfied.

NOW THEREFORE, in consideration of the covenants and consideration set forth
herein and for other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged:

 

I. Joinder to Loan Agreement. Without relieving Borrower of its obligations and
liabilities under the Loan Agreement, effective as of the date hereof, Joinder
Party joins in and agrees to be bound by all of the terms and provisions of the
Loan Agreement and in each instance become a party to the Loan Agreement as a
Borrower thereunder with the same effect as if it was an original signatory to
the Loan Agreement. All obligations of Borrower and Joinder Party shall be joint
and several. Joinder Party hereby expressly assumes all obligations and
liabilities of a Borrower under the Loan Agreement.

 

II. Joinder to Note. Without relieving Borrower of any of its obligations and
liabilities under the Note, effective as of the date hereof, Joinder Party joins
in and agrees to be bound by all of the terms and provisions of the Note and in
each instance become a party to the Note as a Borrower thereunder with the same
effect as if it was an original signatory to the Note. All obligations of
Borrower and Joinder Party pursuant to the Note shall be joint and several.
Joinder Party hereby expressly assumes all obligations and liabilities of a
Borrower under the Note.

 

III. Joinder to Loan Documents. Without relieving Borrower of any of its
obligations and liabilities under the other Loan Documents, effective as of the
date hereof, Joinder Party joins in and agrees to be bound by all of the terms
and provisions of the Loan Documents, including, without limitation, the
Security Agreements, and in each instance become a party to the Loan Documents
as a Borrower thereunder with the same effect as if it was the original
signatory to the Loan Documents. All obligations of Borrower and Joinder Party
pursuant to the Loan Documents shall be joint and several. Joinder Party hereby
expressly assumes all obligations and liabilities of a Borrower under the Loan
Documents.

 

IV. Amendment to Loan Agreement. Schedule X of the Loan Agreement is hereby
deleted therefrom in its entirety and Schedule II hereto is hereby inserted
therein in lieu thereof.

 

2



--------------------------------------------------------------------------------

V. Representations.

 

  A. Joinder Party represents and warrants to Lender that Joinder Party has
actual knowledge of all terms and conditions of the Loan Documents, and agrees
that, Lender has no obligation or duty to provide any information to Joinder
Party regarding the terms and conditions of the Loan Documents. Borrower hereby
represents and warrants to Lender, as of the date hereof, that each of the
representations and warranties of the set forth in Sections 4.1.1, 4.1.2, 4.1.3,
4.1.5, 4.1.6, 4.1.7, 4.1.9, 4.1.15, 4.1.30, 4.1.34, 4.1.35, and 4.1.36 (and with
respect to Section 4.1.29, with respect to the Loan Documents as amended and
assumed through the date hereof) of the Loan Agreement are true, correct and
complete with respect to Joinder Party as though given as of the date hereof.

 

  B. Each of Borrower, Joinder Party, Guarantor and Indemnitor represents and
warrants to Lender that: (i) this Joinder and the other documents executed in
connection with the Transaction by such entity have been duly executed and
delivered and constitute the legal, valid and binding obligations of such
entity, enforceable against such entity in accordance with their terms, except
as such enforcement may be limited by bankruptcy, insolvency, moratorium or
other laws affecting the enforcement of creditors’ rights, or by the application
of the rules of equity; (ii) the execution and delivery of this Joinder and the
other documents executed in connection herewith by such entity, and the
performance of its respective obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereunder, (A) have been duly
authorized by all requisite organizational action on the part of such entity and
will not violate any provision of any applicable legal requirements, decree,
order, injunction or demand of any court or other governmental authority
applicable to such entity, or any organizational document of such entity and
(B) do not require any consent, approval, authorization or order of any court,
governmental authority or any other Person, other than for those which have
already been obtained by such entity prior to the date hereof.

 

  C. Each of Borrower, Joinder Party, Guarantor and Indemnitor hereby further
represents and warrants to Lender that no consent to the Transaction is required
by any Governmental Authority or required under any agreement to which Borrower,
Joinder Party, Guarantor or Indemnitor is a party or to which the Transferred
Properties, including, without limitation, under the Operating Lease, any Lease,
operating agreement, mortgage or deed of trust (other than the Loan Documents)
are subject, or if any such consent is required, that it has obtained all such
consents and delivered copies of the same to Lender.

 

VI. Waivers. To the fullest extent permitted by applicable law, Joinder Party
hereby waives all rights and defenses of sureties, guarantors, accommodation
parties and/or co-makers and agrees that its obligations under this Joinder
shall be primary, absolute and unconditional, and that its obligations under
this Joinder shall be unaffected by any of such rights or defenses, including:

 

  A. the unenforceability of any Loan Document against Borrower and/or any
guarantor;

 

3



--------------------------------------------------------------------------------

  B. any release or other action or inaction taken by Lender with respect to the
collateral, the Loan, Borrower, and/or any guarantor, whether or not the same
may impair or destroy any subrogation rights of Joinder Party, or constitute a
legal or equitable discharge of any surety or indemnitor;

 

  C. the existence of any collateral or other security for the Loan, and any
requirement that Lender pursue any of such collateral or other security, or
pursue any remedies it may have against Borrower and/or any guarantor;

 

  D. any requirement that Lender provide notice to or obtain Joinder Party’s
consent to any modification, increase, extension or other amendment of the Loan,
including the guaranteed obligations, unless such notice or consent is required
by the terms of the Loan Documents;

 

  E. any right of subrogation (until payment in full of the Loan, including the
guaranteed obligations, and the expiration of any applicable preference period
and statute of limitations for fraudulent conveyance claims);

 

  F. any defense based on any statute of limitations;

 

  G. any payment to Lender if such payment is held to be a preference or
fraudulent conveyance under bankruptcy laws or Lender is otherwise required to
refund such payment to any party; and

 

  H. any voluntary or involuntary bankruptcy, receivership, insolvency,
reorganization or similar proceeding affecting Borrower or any of its assets.

 

VII. Agreements. Joinder Party further represents, warrants and agrees that:

 

  A. The obligations under this Joinder are enforceable against it and are not
now subject to any defenses, offsets or counterclaims;

 

  B. The provisions of this Joinder are for the benefit of Lender and its
successors and assigns;

 

  C. Unless otherwise provided in the Loan Documents, without notice to or
consent of Joinder Party and without affecting the obligations of Joinder Party
hereunder, Lender shall have the right to (i) renew, modify, extend or
accelerate the Loan, (ii) pursue some or all of its remedies against Borrower or
Joinder Party, (iii) add, release or substitute any collateral for the Loan or
party obligated thereunder, and (iv) release Borrower, any guarantor or Joinder
Party from liability (in each of clause (i) through (iv)), as permitted by and
in accordance with the terms of the Loan Agreement);

 

4



--------------------------------------------------------------------------------

  D. To the maximum extent permitted by law, Joinder Party hereby knowingly,
voluntarily and intentionally waives the right to a trial by jury in respect of
any litigation based hereon in the manner set forth in Section 10.7 of the Loan
Agreement. This waiver is a material inducement to Lender to enter into this
Joinder.

 

VIII. Governing Law. The parties hereto agree that this Joinder shall be
governed by Section 10.3 of the Loan Agreement.

 

IX. Notices. Notices to Joinder Party under this Joinder or any Loan Document
shall be made in accordance with Section 10.6 of the Loan Agreement. All notices
to be given to Lender pursuant to this Joinder or any other Loan Documents shall
be addressed as follows:

U.S. Bank National Association, as Trustee for the Registered Holders of

CGBAM Commercial Mortgage Trust, Commercial Mortgage Pass-Through

Certificates, Series 2013-BREH

c/o Wells Fargo Bank, N.A.

Duke Energy Center

550 S Tryon Street, 14th Floor

Charlotte, NC 28202

MAC D1086-120

Attention: Mike Benner, Vice President-Structured Asset Management

With a copy to:

Joseph B. Heil

Dechert LLP

One Maritime Plaza

Suite 2300

San Francisco, CA 94111

fax: +1.415.262.4555

 

X. Exculpation. The provisions of Section 9.4 of the Loan Agreement are hereby
incorporated by reference into this Joinder to the same extent and with the same
force as if fully set forth herein.

 

XI. Ratification of Loan Documents.

 

  A.

Borrower Ratification of Loan Documents. By their signatures below, each
Individual Borrower and each of their respective successors hereby agrees and
consents to this Joinder and ratifies and confirms all of the terms and
provisions set forth in each of the Loan Documents to which they are a party it
being understood that the representations and warranties of each Borrower are
not being updated except as specifically provided in Section V hereof (as each
of the Loan Documents are amended or otherwise modified on the date hereof by
this Joinder), and each agrees that their respective obligations and liabilities
under such agreements shall continue without impairment or limitation by reason
of this

 

5



--------------------------------------------------------------------------------

  Joinder. Neither the Transaction nor anything contained herein shall limit,
impair, terminate or revoke the obligations of Borrower under the Loan
Documents, and such obligations shall continue in full force and effect in
accordance with the respective terms and provisions of the Loan Documents.
Borrower hereby ratifies and agrees to pay when due all sums due or to become
due or owing under the Notes, the Security Agreements, the Loan Agreement or the
other Loan Documents and shall hereafter perform all of its obligations under
and be bound by all of the provisions of the Loan Documents and hereby ratifies
and reaffirms all of its obligations and liabilities under the Notes, the
Security Agreements, the Loan Agreement and the other Loan Documents. Borrower
has no offsets or defenses to its obligations under the Loan Documents and to
the extent Borrower would be deemed to have any such offsets or defenses as of
the date hereof, Borrower hereby knowingly waives and relinquishes such offsets
or defenses.

 

  B. Operating Lessee Ratification of Loan Documents. By its signature below,
Operating Lessee and its successors hereby agrees and consents to this Joinder
and ratifies and confirms all of the terms and provisions set forth in each of
the Loan Documents to which it is a party (as each of the Loan Documents are
amended or otherwise modified on the date hereof by this Joinder), and agrees
that its respective obligations and liabilities under such agreements shall
continue without impairment or limitation by reason of this Joinder. Neither the
Transaction nor anything contained herein shall limit, impair, terminate or
revoke the obligations of Operating Lessee under the Loan Agreement and each of
the other Loan Documents to which it is a Party, and such obligations shall
continue in full force and effect in accordance with the respective terms and
provisions of the Loan Documents. Operating Lessee shall hereafter perform all
of its obligations under and be bound by all of the provisions of the Loan
Agreement and each of the other Loan Documents to which it is a Party and hereby
ratifies and reaffirms all of its obligations and liabilities under the Loan
Agreement and each of the other Loan Documents to which it is a Party. Operating
Lessee has no offsets or defenses to its obligations under the Loan Agreement
and each of the other Loan Documents to which it is a Party and to the extent
Operating Lessee would be deemed to have any such offsets or defenses as of the
date hereof, Operating Lessee hereby knowingly waives and relinquishes such
offsets or defenses.

 

XII.

Ratification of Guaranty. By their signatures below, each Guarantor and each of
their respective successors hereby agrees and consents to this Joinder and
ratifies and confirms all of the terms and provisions set forth in the Guaranty
and each of the other Loan Documents to which they are a party (as each of the
Loan Documents are amended or otherwise modified on the date hereof by this
Joinder), and each agrees that their respective obligations and liabilities
under such agreements shall continue without impairment or limitation by reason
of this Joinder. Neither the Transaction nor anything contained herein shall
limit, impair, terminate or revoke the obligations of each Guarantor under the
Guaranty and each of the other Loan Documents to which they are a party, and
such obligations shall continue in full force and effect in accordance with the
respective terms and provisions of the Loan Documents. Each Guarantor shall
hereafter perform all

 

6



--------------------------------------------------------------------------------

  of its obligations under and be bound by all of the provisions of the Guaranty
and each of the other Loan Documents to which they are a Party and hereby
ratifies and reaffirms all of its obligations and liabilities under the Guaranty
and each of the other Loan Documents to which they are a Party. Each Guarantor
has no offsets or defenses to its obligations under the Guaranty and each of the
other Loan Documents to which they are a party and to the extent Guarantor would
be deemed to have any such offsets or defenses as of the date hereof, Guarantor
hereby knowingly waives and relinquishes such offsets or defenses.

 

XIII. Ratification of Indemnitor Guaranty. By its signature below, Indemnitor
and its successors hereby agrees and consents to this Joinder and ratifies and
confirms all of the terms and provisions set forth in the Indemnitor Guaranty
and each of the other Loan Documents to which it is a party (as each of the Loan
Documents are amended or otherwise modified on the date hereof by this Joinder),
and agrees that its obligations and liabilities under such agreements shall
continue without impairment or limitation by reason of this Joinder. Neither the
Transaction nor anything contained herein shall limit, impair, terminate or
revoke the obligations of Indemnitor under the Indemnitor Guaranty and each of
the other Loan Documents to which it is a party, and such obligations shall
continue in full force and effect in accordance with the respective terms and
provisions of the Loan Documents. Indemnitor shall hereafter perform all of its
obligations under and be bound by all of the provisions of the Indemnitor
Guaranty and each of the other Loan Documents to which it is a Party and hereby
ratifies and reaffirms all of its obligations and liabilities under the
Indemnitor Guaranty and each of the other Loan Documents to which it is a Party.
Indemnitor has no offsets or defenses to its obligations under the Indemnitor
Guaranty and each of the other Loan Documents to which it is a party and to the
extent Indemnitor would be deemed to have any such offsets or defenses as of the
date hereof, Indemnitor hereby knowingly waives and relinquishes such offsets or
defenses.

 

XIV. Costs and Expenses. The following fees, costs and expenses charged or
incurred by Lender in connection with the Transaction, this Joinder and the
transactions contemplated hereunder shall be the obligations of Borrower and
other Loan Parties: (i) actual out of pocket attorney’s fees incurred by
Lender’s counsel or Servicer’s counsel; (ii) any mortgage, intangible and like
taxes which may be due and payable on account of the Transaction or the Loan;
(iii) any title insurance premiums or costs for endorsements, if any, required
by Lender; (iv) all related costs and expenses incurred by Lender.

 

XV. Definitions. All references to the term (i) “Loan Agreement” contained in
any of the Loan Documents shall be deemed to refer to the Loan Agreement as
amended by this Joinder; and (ii) “Loan Documents” contained in the Loan
Agreement shall be deemed to refer to the Loan Documents as amended by this
Joinder.

 

XVI. Successors. This Joinder shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

7



--------------------------------------------------------------------------------

XVII. Obligations. Except as modified and amended by this Joinder, the Loan
Agreement and the respective obligations of Lender, Borrower and Guarantor
thereunder and in respect of the Loan shall remain unmodified and in full force
and effect.

 

XVIII. Counterparts. This Joinder may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

JOINDER PARTY:

 

BRE SELECT HOTELS SOUTHEAST LLC,

a Delaware limited liability company

By:   /s/ Brian Kim  

Name:  Brian Kim

Title:    Managing Director and Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

BORROWER:

 

BRE SELECT HOTELS PROPERTIES LLC,

a Delaware limited liability company

By:   /s/ Brian Kim  

Name:  Brian Kim

Title:    Managing Director and Vice President

 

BRE SELECT HOTELS TUSCALOOSA LLC,

a Delaware limited liability company

By:   /s/ Brian Kim  

Name:  Brian Kim

Title:    Managing Director and Vice President

 

BRE SELECT HOTELS REDMOND LLC,

a Delaware limited liability company

By:   /s/ Brian Kim  

Name:  Brian Kim

Title:    Managing Director and Vice President

 

BRE SELECT HOTELS AZ LLC,

a Delaware limited liability company

By:   /s/ Brian Kim  

Name:  Brian Kim

Title:    Managing Director and Vice President

[Signatures Continue onto Following Page]



--------------------------------------------------------------------------------

BRE SELECT HOTELS TX L.P.,

a Delaware limited partnership

By:   BRE Select Hotels TX GP LLC,   a Delaware limited liability company,   its
general partner

  By:   /s/ Brian Kim     Name:  Brian Kim     Title:    Managing Director and
             Vice President

 

BRE SELECT HOTELS NC L.P.,

a Delaware limited partnership

By:   BRE Select Hotels NC GP LLC;  

a Delaware limited liability company,

its general partner

  By:   /s/ Brian Kim     Name:  Brian Kim     Title:    Managing Director and
             Vice President

 

BRE SELECT HOTELS CLEARWATER LLC,

a Delaware limited liability company

 

By:   /s/ Brian Kim   Name:  Brian Kim   Title:    Managing Director and Vice
President



--------------------------------------------------------------------------------

OPERATING LESSEE:

BRE SELECT HOTELS OPERATING LLC,

a Delaware limited liability company

By:   /s/ Brian Kim   Name:  Brian Kim   Title:    Managing Director and Vice
President



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
CGBAM COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2013-BREH By:   Wells Fargo Bank, N.A. as Servicer, pursuant to the
Pooling and Servicing Agreement dated as of July 9, 2013

  By:   /s/ Michael Benver     Name:  Michael Benver     Title:    Vice
President



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and agrees to Section XII of this Joinder
Agreement and acknowledges the Amendment to Loan Agreement and Other Loan
Documents.

 

GUARANTOR:

 

BLACKSTONE REAL ESTATE PARTNERS VII L.P., a Delaware limited partnership

By:   Blackstone Real Estate Associates VII L.P.,  

a Delaware limited partnership,

its general partner

 

  By:   BREA VII L.L.C., a Delaware limited     liability company, its general
partner

 

  By:  

/s/ Tyler Henritze

   

Name:  Tyler Henritze

Title:    Senior Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS

VII.TE.1 L.P., a Delaware limited partnership

By:  

Blackstone Real Estate Associates VII L.P.,

a Delaware limited partnership,

its general partner

 

  By:   BREA VII L.L.C., a Delaware limited     liability company, its general
partner

 

  By:  

/s/ Tyler Henritze

   

Name:  Tyler Henritze

Title:    Senior Managing Director

[Signatures Continue onto Following Page]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS

VII.TE.2 L.P., a Delaware limited partnership

By:  

Blackstone Real Estate Associates VII L.P.,

a Delaware limited partnership,

its general partner

  By:   BREA VII L.L.C., a Delaware limited liability company, its general
partner

  By:   /s/ Tyler Henritze     Name:  Tyler Henritze     Title:    Senior
Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS

VII.TE.3 L.P., a Delaware limited partnership

By:  

Blackstone Real Estate Associates VII L.P.,

a Delaware limited partnership,

its general partner

  By:   BREA VII L.L.C., a Delaware limited liability company, its general
partner

  By:   /s/ Tyler Henritze     Name:  Tyler Henritze     Title:    Senior
Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS

VII.TE.4 L.P., a Delaware limited partnership

By:  

Blackstone Real Estate Associates VII L.P.,

a Delaware limited partnership,

its general partner

  By:   BREA VII L.L.C., a Delaware limited liability company, its general
partner

  By:   /s/ Tyler Henritze     Name:  Tyler Henritze     Title:    Senior
Managing Director

[Signatures Continue onto Following Page]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS

VII.TE.5 L.P., a Delaware limited partnership

By:  

Blackstone Real Estate Associates VII L.P.,

a Delaware limited partnership,

its general partner

  By:   BREA VII L.L.C., a Delaware limited liability company, its general
partner

  By:   /s/ Tyler Henritze     Name:  Tyler Henritze     Title:    Senior
Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS

VII.TE.6 L.P., a Delaware limited partnership

By:  

Blackstone Real Estate Associates VII L.P.,

a Delaware limited partnership,

its general partner

  By:   BREA VII L.L.C., a Delaware limited liability company, its general
partner

  By:   /s/ Tyler Henritze     Name:  Tyler Henritze     Title:    Senior
Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS

VII.TE.7 L.P., a Delaware limited partnership

By:  

Blackstone Real Estate Associates VII L.P.,

a Delaware limited partnership,

its general partner

  By:   BREA VII L.L.C., a Delaware limited liability company, its general
partner

  By:   /s/ Tyler Henritze     Name:  Tyler Henritze     Title:    Senior
Managing Director

[Signatures Continue onto Following Page]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VII.TE.8 L.P.,

a Delaware limited partnership

By:     Blackstone Real Estate Associates VII L.P.,  

a Delaware limited partnership,

its general partner

 

  By:     BREA VII L.L.C., a Delaware limited     liability company, its general
partner

 

    By:  

/s/ Tyler Henritze

     

Name:  Tyler Henritze

Title:    Senior Managing Director

 

BLACKSTONE REAL ESTATE PARTNERS VII.F L.P.,

a Delaware limited partnership

By:     Blackstone Real Estate Associates VII L.P.,  

a Delaware limited partnership,

its general partner

 

  By:     BREA VII L.L.C., a Delaware limited     liability company, its general
partner

 

    By:  

/s/ Tyler Henritze

     

Name:  Tyler Henritze

Title:    Senior Managing Director



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and agrees to Section XIII of this Joinder
Agreement and acknowledges the Amendment to Loan Agreement and Other Loan
Documents.

 

INDEMNITOR:

 

BRE SELECT HOTELS CORP,

a Delaware corporation

By:   /s/ Brian Kim  

Name:  Brian Kim

Title:    Chief Financial Officer, Vice President

             and Managing Director